DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18167293.2, filed on 4/13/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Piatti US 20060051995 hereinafter Piatti).

Regarding to claim 1, Piatti discloses a testing apparatus (fig. 1 test socket 100) for singulated semiconductor dies (paragraph 002 dicloses the socket for testing semiconductor device which is nested inside fig. 1[105]), comprising: 
a nesting frame and a bottom part (fig. 1 shows test socket 100 with nesting frame with four sections 108a-d and a bottom part 102), which form a testing device nest adapted to the size of a semiconductor die (paragraph 0002 and fig. 1[105] where the DUT being located), and 
a pushing device (fig. 1[104]) for an alignment of the semiconductor die (inside fig. 1[1055]) in the testing device nest, 
wherein an engineering plastic layer on the bottom part forms a surface on which the semiconductor die slides during its alignment (paragraph 0037 and fig. 3 shows plastic layer [102a]  which the DUT is aligned in area 105 (paragraph 0042-43).


Regarding to claim 6, Piatti discloses testing apparatus of claim 1, wherein the bottom part is recessed in a keep out zone that is provided for contact elements and/or a redistribution layer of the semiconductor die (fig. 3 shows 102 with keep out zone 105).

Regarding to claim 7, Piatti discloses testing apparatus of claim 1, further comprising: a ledge (fig. 1[104] also served as a ledge) in the nesting frame, the ledge forming an accommodation region for burr that is present at a lateral surface or edge of the semiconductor die (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatti.


Regarding to claim 8, Piatti discloses testing apparatus of claim 1, wherein the surface on which the semiconductor die slides during its alignment has a linear dimension of 200 μm or less in a direction of sliding.
Piatti discloses the DUT (semiconductor device) slides during its alignment by the adjustment mechanism (paragraph 0055 discloses automatic adjustment). Piatti does not discloses the alignment has a linear dimension of 200 μm or less in a direction of sliding.
Therefore However at the time before the effective filing date, it would be obvious to a POSITA to design to have the socket slides during its alignment has a linear .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatti as applied to claim 1 above, and further in view of Slaughter et al. (US 20070216437 hereinafter Slaughter).

Regarding to claim 9, Piatti discloses testing apparatus of claim 1, except wherein the testing device nest is adapted to the alignment of singulated wafer-level chip-scale packages.
Slaughter discloses a socket that test bare die.
Therefore However at the time before the effective filing date, it would be obvious to a POSITA to have the socket that tests a DUT at wafer-level chip-scale packages (bare die) to remove failure device before packaging in order to reduce cost. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 2, the prior arts of record, alone or in combination, do not fairly teach or suggest  “further comprising: a clean-out die with a polymer layer, the clean-out die being movable such that the polymer layer wipes the engineering plastic layer” including all of the limitations of the base claim and any intervening claims. 
Claims 3-5 are objected for further limit claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180299483 and US 20070285106, each discloses a test socket with pushers to align DUT in the tested area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SON T LE/Primary Examiner, Art Unit 2863